Citation Nr: 0737645	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a right 
hand injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1965 until 
January 1969.  He was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that medical evidence of record demonstrates 
that the veteran has suffered from carpal tunnel syndrome.  
However, in his VA Form 9 submitted in February 2005, the 
veteran specifically states that he is "not claiming that 
[his] carpal tunnel is due to [his] right hand fracture."  
The Board will therefore refrain from a discussion of this 
syndrome, as it is not on appeal. 

The Board also notes that, while the veteran originally 
appealed the January 2004 rating decision which denied 
service connection for a left knee disability, the veteran 
withdrew this appeal in a June 2006 statement in support of 
his claim.  The Board will therefore abstain from a 
discussion of this matter, as it is not currently before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  Following a review of the 
claims file, the Board finds that further development is 
required under the VCAA regarding the veteran's claim for 
entitlement to service connection.  

The veteran maintains that he is entitled to service 
connection for the residuals of a right hand injury.  Service 
medical records show that the veteran injured his hand in 
December 1965 and was diagnosed with a fractured right first 
metacarpal.  The veteran claims a current right hand 
disability residual to his service injury.  Based on this and 
other evidence of record, the veteran was provided a VA 
examination in April 2005. 
The appellant's representative has argued that the April 2005 
VA examination report is obscure for rating purposes; the 
Board agrees.  See October 2007 informal hearing 
presentation, p. 2.  In this regard, the Board especially 
takes note of the nurse practicioner's diagnosis of the 
veteran's degenerative arthritis.  In explaining the etiology 
of the diagnosis in VA Form 2507, the practioner notes that 
the "arthritic changes are unrelated to the veteran's 
residual of fracture of the first metacarpal of the right 
hand."  However, the examiner also notes the right first 
metacarpal fracture residuals as  "problems associated with 
the diagnosis."  This language makes it unclear what, if 
any, residuals the veteran currently suffers from the right 
first metacarpal fracture incurred in service, and the 
relationship between any possible residuals and the veteran's 
current diagnosis of degenerative arthritis.  Therefore, the 
Board finds that clarification of the opinion expressed in 
the VA examination is in order in this case, as the report is 
inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 
also 38 C.F.R. § 3.326 (2007). 


Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file should be 
forwarded to the original VA examiner for 
clarification regarding whether the 
veteran suffers from any residuals of the 
right first metacarpal fracture.  
Specifically, the examiner should be asked 
to reconcile the statement made in VA Form 
2507 that "arthritic changes are 
unrelated to the veteran's residual of 
fracture of the first metacarpal of the 
right hand" with the finding that right 
first metacarpal fracture residuals are a 
"problem" associated with the diagnosis 
of degenerative arthritis.  

If the original examiner is unavailable, 
the claims file should be forwarded to a 
similarly capable examiner for review.  

2.	If, and only if, it is determined that 
an additional examination is necessary, 
schedule the veteran for a VA examination 
to ascertain the nature and etiology of 
all current right hand disabilities, to 
include arthritis.  All indicated tests 
must be performed, to include an X-ray 
examination of the right hand.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current right hand disability, to 
include arthritis, is a residual of the 
veteran's right first metacarpal fracture 
suffered in service.  The complete 
rationale for any opinion expressed should 
be provided.  

3.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



